     Case 3:19-cv-00324-KGB-PSH Document 35 Filed 10/06/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

STEVEN HAROLD JACKSON                                                  PLAINTIFF
ADC #116602

v.                           No: 3:19-cv-00324 KGB-PSH


TERRY MILLER                                                        DEFENDANT


                                      ORDER

      Before the Court is a motion by Plaintiff Steven Harold Jackson (“Plaintiff”)

to appoint counsel to assist him in conducting discovery (Doc. No. 34). Plaintiff’s

motion is DENIED. Plaintiff states that he needs assistance obtaining his medical

records from the community hospital in Piggott, Arkansas. Plaintiff may file a

motion for subpoena duces tecum requiring non-parties to produce records. Plaintiff

also states that he cannot obtain a motion of discovery from defendant’s counsel. It

is not clear what Plaintiff is referring to, or whether he has propounded discovery on

the defendant. If the defendant fails to respond to his discovery requests, he may

file a motion to compel once he has conferred in good faith with defense counsel as

required by Fed. R. Civ. P. 37(a)(1) and Local Rule 7.2(g).

      A civil litigant does not have a constitutional or statutory right to appointed

counsel in a civil action, but the Court may appoint counsel at its discretion. 28

U.S.C. § 1915(e)(1). The Court has considered Plaintiff’s need for an attorney, the
     Case 3:19-cv-00324-KGB-PSH Document 35 Filed 10/06/20 Page 2 of 2




likelihood that Plaintiff will benefit from assistance of counsel, the factual

complexity of the case, the Plaintiff’s ability to investigate and present his case, and

the complexity of the legal issues. In considering these factors, the Court finds that

Plaintiff’s claims do not appear legally or factually complex, and it appears he is

capable of prosecuting his claims without appointed counsel at this time. Counsel

will be appointed at the direction of the Court when and if it is deemed necessary.

      IT IS SO ORDERED this 6th day of October, 2020.



                                        UNITED STATES MAGISTRATE JUDGE




                                           2
